DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10 of U.S. Patent No. 11. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/697,605
US 11,309,037
Claim 1:
A switching circuit comprising: a first transistor configured to transfer a first voltage from a first input node to a first output node; 5a second transistor configured to transfer, when turned on, a second voltage from a second input node to a second output node; and third and fourth transistors configured to transfer, when turned on, the first voltage to the second output node, wherein the second and fourth transistors are formed on a different 10well from the first and third transistors, and wherein the first and second voltages have different polarities.
Claim 1:
A voltage switching circuit for selectively transferring voltages applied to a first input terminal and a second input terminal to a first output terminal and a second output terminal, the voltage switching circuit comprising: a first transistor formed on a first well on a substrate, the first transistor being coupled between the first input terminal and the first output terminal; and a second transistor formed on a second well different from the first well, the second transistor being coupled to the second input terminal, wherein, in a first mode in which a first voltage applied to the first input terminal is transferred to the first output terminal and the second output terminal, the first transistor is turned on and the second transistor is turned off, and wherein the first output terminal and the second output terminal are connected to different planes.
Claim 3: The voltage switching circuit of claim 2, 3Atty Docket No.: Pol91401HD App. No.: 16/902,878 further comprising a third transistor and a fourth transistor, which are formed on the first well, wherein the third transistor is coupled between the first input terminal and the second output terminal, wherein the fourth transistor is coupled between the second transistor and the second output terminal, wherein, in the first mode, the third transistor is turned on and the fourth transistor is turned off, and wherein, in the second mode, the third transistor is turned off and the fourth transistor is turned on.
Claim 4: The voltage switching circuit of claim 3, wherein, in the first mode, the first voltage and the second voltage have different polarities.


Claim 2 of the present application 17/697,605 is substantially identical to claim 5 of US Patent 11,309,037.
Claim 3 of the present application 17/697,605 is substantially identical to claim 10 of US Patent 11,309,037.
Claim 4 of the present application 17/697,605 is substantially identical to claim 1 of US Patent 11,309,037.
Claims 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10 of U.S. Patent No. 11. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/697,605
US 11,309,037
Claim 5:
A switching circuit comprising: 10a first transistor configured to transfer a first voltage from a first input node to a first output node; second and third transistors configured to transfer, when turned on, a second voltage from a second input node to a second output node; and fourth and fifth transistors configured to transfer, when turned on, 15the first voltage to the second output node, wherein the second and fifth transistors are formed on a different well from the first, third and fourth transistors, and wherein the first and second voltages have different polarities.

Claim 1: 
A voltage switching circuit for selectively transferring voltages applied to a first input terminal and a second input terminal to a first output terminal and a second output terminal, the voltage switching circuit comprising: a first transistor formed on a first well on a substrate, the first transistor being coupled between the first input terminal and the first output terminal; and a second transistor formed on a second well different from the first well, the second transistor being coupled to the second input terminal, wherein, in a first mode in which a first voltage applied to the first input terminal is transferred to the first output terminal and the second output terminal, the first transistor is turned on and the second transistor is turned off, and wherein the first output terminal and the second output terminal are connected to different planes.
Claim 7: The voltage switching circuit of claim 2, further comprising a third transistor and a fourth transistor, which are formed on the first well, and a fifth transistor formed on the second well, wherein the third transistor and the fifth transistor are coupled in series between the first input terminal and the second output terminal wherein the fourth transistor is coupled between the second transistor and the second output terminal, wherein, in the first mode, the third transistor and the fifth transistor are turned on, and the fourth transistor is turned off, and wherein, in the second mode, the third transistor and the fifth transistor are turned off, and the fourth transistor is turned on.
Claim 8: The voltage switching circuit of claim 7, wherein, in the first mode, the first voltage and the second voltage have different polarities. 


Claim 6 of the present application 17/697,605 is substantially identical to claim 7 of US Patent 11,309,037.
Claim 7 of the present application 17/697,605 is substantially identical to claim 10 of US Patent 11,309,037.
Claim 8 of the present application 17/697,605 is substantially identical to claim 1 of US Patent 11,309,037.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2008/0136464 A1); Fig. 4.
Ho et al. (US 2013/0328125 A1); Fig. 1.
Jeon et al. (US 2015/0280703 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842       
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842